Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kainuma et al. (2015/0061416).
Regarding claim 1, Kainuma et al. shows a motor component for a linear motor, comprising at least one first primary part (3), which has at least two first electromagnetic coils (5U, 5V, 5W), and one second primary part (top of 5U), which has at least two second electromagnetic coils, the first and the second primary parts being arranged substantially parallel to one another, wherein at least one common laminated core unit which comprises singlepiece lamination elements (made of steel sheets) is provided for the first and the second primary part, and wherein each of the singlepiece lamination elements of the laminated core unit has in each case at least three first recesses (between poles 4U, 4V, 4W) for the first coils of the first primary part, which first recesses are arranged behind one another in the longitudinal direction of an 
Regarding claim 2, Kainuma et al. also shows wherein the respective single-piece lamination elements of the laminated core unit are aligned at least in the longitudinal direction of the adjusting travel of the linear motor (left arrow, Fig. 2).
Regarding claim 4, Kainuma et al. also shows further comprising at least one cooling recess (46) for cooling the first primary part and/or second primary part arranged between the first and the second recesses and/or between the first and the second coils and/or between the first and the second primary parts.
Regarding claim 5, Kainuma et al. also shows further comprising at least one cooling unit arranged in the cooling recess (heat pipes).
Regarding claim 6, Kainuma et al. also shows wherein the cooling unit is configured as part of a substantially closed liquid cooling circuit (9).
Regarding claim 7, Kainuma et al. also shows wherein the cooling unit has at least one cooling duct section in a meandering shape (Fig. 5).
Regarding claim 8, Kainuma et al. also shows further comprising at least one primary part frame (15) to receive the first and second primary parts and/or the laminated core unit and/or the cooling unit.
Regarding claim 9, Kainuma et al. also shows a linear motor having at least one motor component as claimed in claim 1.
Regarding claim 10, Kainuma et al. also shows further comprising at least one first secondary part which has first magnets and one second secondary part which has second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kainuma et al. in view of Lilie et al. (6787942).
Regarding claim 3, Kainuma et al. shows all of the limitations of the claimed invention except for wherein the respective single-piece lamination elements of the laminated core unit are adhesively bonded to one another.  Kainuma et al. uses rods.
Lilie et al. shows wherein the respective single-piece lamination elements of the laminated core unit are adhesively bonded (laser weld) to one another for the purpose of increasing mechanical strength.
	Since  Kainuma et al. and Lilie et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use weld as taught by Lilie et al. for the purpose discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



6/9/2021

/DANG D LE/            Primary Examiner, Art Unit 2834